Dear Mr. Arnold:
You have requested an opinion of this office concerning the problem that the Assessors in Orleans Parish are experiencing in receiving copies of acts transferring title to real property.
Apparently, the notaries in your area are ignoring or are unaware of the provisions of LA-R.S. 35:281, which places a mandatory duty upon a notary to file a copy of an act evidencing the transfer of real property in Orleans Parish with the Board of Assessors for the Parish of Orleans within fifteen (15) days from the date of sale or transfer.  Furthermore, a violation of LA-R.S. 35:281 is punishable by a fine of not more than $50.00 or imprisonment in the parish jail for not more than sixty (60) days, or both. LA-R.S. 35:284.
We hope this opinion will assist all the Assessors in Orleans Parish in clarifying whose responsibility it is to furnish your office with copies of acts of transferring title of real property in Orleans Parish.
Very truly yours,
                         RICHARD P. IEYOUB Attorney General
                         BY: ROBERT H. CARPENTER, JR. Assistant Attorney General
RHC/scp